Howelb, J.
The widow and testamentary executrix of the deceased, filed an account of her administration, to which these parties made opposition. Judgment was rendered dismissing the oppositions of two of the opponents, sustaining that of the third, in part, by striking out some items on the account and reducing others, from which the said opponent C. P. Berens appealed.
The.first point made by him is, that the judge a quo erred in allowing the widow the homestead of $1000 in addition to two sums: $215, value of furniture, and $140 rent, received by her. His position is correct. Whether the furniture belonged to the widow or not, its value, according to the law, must be deducted from the homestead allowance. The rent also should have been deducted.
The other points made by him are not sustained by the law and evidence.
It is therefore ordered, that the judgment appealed from be amended by deducting from the homestead allowance of $1000, the sum of $355, consisting of $215, value of furniture, and $140 rent, received by the widow, and as thus amended, the judgment be affirmed. Costs to be paid by the succession.